DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/20 has been entered.

Drawings
	The drawings filed on 11/06/14 are accepted.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1, 3, 5-15, and 21 qualify as eligible subject matter under 35 U.S.C. 101.  
With respect to step 2A, prong one, the following limitations arguably recite a mental process:
determining, based at least in part on the monitoring, that a linear trend is exhibited by the relationship between the first characteristic of the 
determining a reservoir fluid breakthrough based on an identification of the linear trend by identifying the reservoir fluid breakthrough as a transition from a non-linear trend of the relationship to the linear trend   
The applicant discusses linear trend and reservoir fluid breakthrough in figures 7A-7E and paragraphs 0063 – 0064 of the specification. The applicant states in paragraph 0063, “In some embodiments, a linear trend may be identified, for example, by visual inspection.” Paragraph 0064 discusses the identification of breakthrough points 708a-708e, which can also be identified by visual inspection. Since human visual inspection is enough to perform the claimed determinations, the above limitations recite mental processes.
However, with respect to step 2A, prong two, the claims also recite additional elements that integrate the judicial exception into a practical application.
Independent claim 1 discloses the following limitations, which apply the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)).
in response to identifying the reservoir fluid breakthrough, operating the sampling tool in a split-flow configuration such that a first portion of the formation fluid is directed into the sample flowline and a second portion of the formation fluid is directed into the guard flowline
in response to determining that the contamination level of the formation fluid directed into the sample flowline falls below the contamination threshold, sampling the formation fluid directed into the sample flowline

in response to estimating the contamination level of the formation fluid, sampling the formation fluid into a container in the sampling tool
All other claims depend on independent claim 1. Claims 1, 3, 5-15, and 21 are therefore not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to state, “determining a reservoir fluid breakthrough based on an identification of the linear trend by identifying the reservoir fluid breakthrough as a transition from a non-linear trend of the relationship to the linear trend, wherein the reservoir fluid breakthrough is indicative of virgin reservoir fluid entering a sampling tool comprising a focused sampling tool comprising a sample flowline and a guard flowline …” (new material added through amendment underlined).

Independent claim 21 has a similar amendment. All other claims depend on independent claims 1 and 21. The claims are therefore considered indefinite.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US PgPub 20080156088) in view of Zazovsky et al (US PgPub 20070079962) and Nold, III et al (US PgPub 20060076132).
With respect to claim 1, Hsu et al discloses:
A method (figures 1 and 5-6)

    PNG
    media_image1.png
    850
    580
    media_image1.png
    Greyscale

monitoring a relationship between a first characteristic of a formation fluid extracted from a formation and a second characteristic of the formation fluid extracted from the formation (abstract; paragraphs 0006-0009; Paragraph 0006 states, “In accordance with a disclosed example, an example method to measure fluid properties involves obtaining first property data indicative of a first fluid property of a formation fluid and second property data indicative of a second fluid property of the formation fluid. A correlation between the first and second property data is then generated. Third data is fitted to the correlation. A fitting parameter is determined based on the third data indicative of an amount of change of the first property data relative to an amount of change of the second property data.”)

    PNG
    media_image2.png
    934
    614
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    776
    582
    media_image3.png
    Greyscale

determining, based at least in part on the monitoring, that a linear trend is exhibited by the relationship between the first characteristic of the formation fluid extracted from the formation and the second characteristic of the formation fluid extracted from the formation (figure 6A, reference 616; paragraphs 0102-0103 state, “Returning to block 616 of FIG. 6A, the data relationship processor 414 (FIG. 4) determines a trend model based on the correlations between the filtered and reference OD data associated at block 614. In an example implementation, the data relationship processor 414 can determine the trend models based on equations 4 and 5 above. In particular, for each wavelength channel i, the data relationship processor 414 can algebraically combine equations 4 and 5 above to determine the trend model of equation 6 below, which defines a linear relationship between the reference OD data ODref(v) and the filtered OD data ODi(v) … The trend model of equation 6 above describes a straight line function …” (emphasis mine). See also paragraph 0123, which states, “Similarly, it is possible to compute a property of the oil (e.g. its density). In one embodiment, raw or filtered mass density data are associated with reference optical density data at block 614. A trend model between the mass density data and the reference optical density data is determined at block 616. Because the mixing law is linear for both mass density and optical density, the trend model can also be expressed as an intercept and a slope at block 618. The reference optical density of the oil may be determined at block 626, utilizing only the reference optical Beer Lambert law defines a linear relationship between optical absorbance (i.e., optical density) and concentrations of substances or materials in measured fluid samples. Accordingly, the Beer Lambert law can be used as a basis to determine the buildup of formation oil concentrations relative to contamination materials in fluid samples. For a fluid sample containing a mixture of formation oil and mud filtrate, the measured optical density (OD) of the fluid sample at a wavelength (λ)(i.e., ODλ) is linearly related to the contamination (ɳ) in the fluid sample according to equation 1 below.” The applicant’s specification also discloses using the Beer Lambert law in paragraph 0044.)

    PNG
    media_image4.png
    931
    721
    media_image4.png
    Greyscale

With respect to claim 1, Hsu et al differs from the claimed invention in that it does not explicitly disclose: 
determining a reservoir fluid breakthrough based on an identification of the linear trend by identifying the reservoir fluid breakthrough as a transition from a non-linear trend of the relationship to the linear trend, wherein the reservoir fluid breakthrough is indicative of virgin reservoir fluid entering a sampling tool 
comprising a focused sampling tool comprising a sample flowline and a guard flowline
in response to identifying the reservoir fluid breakthrough, operating the sampling tool in a split-flow configuration such that a first portion of the formation fluid is directed into the sample flowline and a second portion of the formation fluid is directed into the guard flowline
monitoring a contamination level of the formation fluid directed into the sample flowline
determining that the contamination level of the formation fluid directed into the sample flowline falls below a contamination threshold
in response to determining that the contamination level of the formation fluid directed into the sample flowline falls below the contamination threshold, sampling the formation fluid directed into the sample flowline
With respect to claim 1, Zazovsky et al discloses:
determining a reservoir fluid breakthrough based on an identification of the linear trend by identifying the reservoir fluid breakthrough as a transition breakthrough occurs at point A … Break through for the contamination line occurs a point B …” (emphasis mine). This teaching of Zazovsky et al satisfies the interpretation taken by the examiner, as it teaches breakthrough points that are in the proximity of non-linear portions (references 352, 354, and 356) and linear portions (the horizontal line PMF).; paragraphs 0162 and 0165 disclose “virgin fluid”)

    PNG
    media_image5.png
    613
    768
    media_image5.png
    Greyscale

With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zazovsky et al into the invention of Hsu et al. The motivation for the skilled artisan in doing so is to gain the benefit of identifying breakthrough points based a graph showing fluid property data.   
With respect to claim 1, Nold, III et al discloses:
comprising a focused sampling tool (figure 5, reference 526) comprising a sample flowline and a guard flowline (abstract; figure 5, references 538 and 540 show two flowlines; one can be construed to serve as the claimed “sample flowline” and the other can be construed to serve as the claimed “guard flowline”; paragraphs 0059-0062; Please note that Nold, III et al teaches an “invaded zone 519 containing a layer of contaminated fluid 520” and also a subsurface formation 516 having a virgin fluid 522. The invaded zone 519 of Nold corresponds to reference 125 of primary reference Hsu and reference 526 of the applicant’s drawings. The subsurface formation 516 of Nold corresponds to reference 127 of primary reference Hsu and reference 528 of the applicant’s drawings. Please note that Zazovsky et al also teaches multiple flowlines that could be construed as a sample flowline and a guard flowline (see for example figure 13 of Zazovsky), but this limitation was grouped here under Nold’s teachings because it relates to the below limitations that Nold is being applied to teach.)

    PNG
    media_image6.png
    566
    534
    media_image6.png
    Greyscale

in response to identifying the reservoir fluid breakthrough, operating the sampling tool in a split-flow configuration such that a first portion of the formation fluid is directed into the sample flowline and a second portion of the formation fluid is directed into the guard flowline (figure 5; paragraph 0096 states, “Returning now to FIG. 5, a sampling operation for acquiring virgin formation fluid according to at least one aspect of the present invention will now be fully described. The flow section 521 includes one or more flow control devices, such as the pump 537, a flow line 539, and valves 544, 545, 547 and 549 for selectively drawing fluid into various portions of the flow section 521 via the first probe inlet 540 and the second probe inlet 538 … Virgin fluid preferably passes from the formation 516 into the sampling intake 532, through the second probe inlet 538, and then either diverted into one or more sample chambers 542 for collection or discharged into the wellbore 514 …”)
monitoring a contamination level of the formation fluid directed into the sample flowline (obvious when combined with Hsu et al. Hsu et al teaches contamination determination in paragraph 0045.)
determining that the contamination level of the formation fluid directed into the sample flowline falls below a contamination threshold (obvious when combined with Hsu et al. Hsu et al teaches determining when extracted fluid samples contain contamination levels below a particular threshold (paragraph 0045).)
in response to determining that the contamination level of the formation fluid directed into the sample flowline falls below the contamination threshold, sampling the formation fluid directed into the sample flowline (obvious in view of combination with Hsu et al. Hsu et al teaches determining that the contamination level of the formation fluid falls below the contamination threshold (paragraph 0045). Nold teaches sampling the formation fluid directed into the sample flowline (paragraph 0096). Specifically, paragraph 0096 states, “Once it is determined that the fluid passing into probe inlet 538 is virgin fluid, valves 544 and/or 549 may be activated using known control techniques by manual and/or automatic operation to divert fluid into the sample chamber 542. (emphasis mine). Here, it is clear that Nold teaches diverting the fluid to the sample chamber once it is determined that the fluid is virgin fluid, so Nold is doing what the claim language requires.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nold, III et al into the invention of Hsu et al. The motivation for the skilled artisan in doing so is to gain the benefit of separating contaminated fluid from virgin fluid when sampling.

With respect to claim 3, Hsu et al, as modified, discloses:
wherein the sample flowline is configured to provide a first conduit for a flow of formation fluid extracted from the formation (see Nold figure 5, reference 538)
wherein the guard flowline is configured to provide a second conduit for flow of formation fluid extracted from the formation (see Nold figure 5, reference 540), and wherein the sampling tool comprises:
a sample pump configured to generate the flow of formation fluid through the sample flowline (Nold paragraph 0037 discloses one or more pumps; one of ordinary skill in the art would recognize the obviousness of supplying a sample pump)
a guard pump configured to generate the flow of formation fluid through the guard flowline (Nold paragraph 0037 discloses one or more pumps; one of ordinary skill in the art would recognize the obviousness of supplying a sample pump)
wherein operating the sampling tool in the split-flow configuration comprises: simultaneously operating both of the sample pump and the 

With respect to claim 5, Hsu et al, as modified, discloses:
wherein sampling the formation fluid directed into the sample flowline comprises acquiring a sample of the formation fluid directed into the sample flowline (see Nold figure 5, reference 542; paragraphs 0059-0062)
determining one or more characteristics of virgin formation fluid of the formation based at least in part on the sample (see Nold figure 5, reference 553, 572, 574; paragraphs 0059-0062)

With respect to claim 6, Hsu et al, as modified, discloses:
identifying an interval that beings and ends after the reservoir fluid breakthrough (obvious in view of Hsu’s disclosure of intervals in paragraphs 0016, 0082, 0084, 0110, 0114 and Zazovsky’s teachings of fluid breakthrough)
identifying a set of optical density data that corresponds to the identified interval (see Hsu paragraphs 0005, 0008-0009; figures 8-9, 11A-E, 12-13, 16) 
conducting a normalization procedure using the set of optical density data that corresponds to the identified interval (see Hsu figures 12 and 16; paragraph 0075, 0106-0108, 0119-0120)
estimating the contamination level of the formation fluid based at least in part on results of the normalization procedure (see Hsu paragraph 0076; “By combining the OD measurement data … the effects of the non-redundant data ... in the contamination level analysis ..."; determining contamination levels is further disclosed throughout the disclosure of Hsu et al.)

With respect to claim 7, Hsu et al, as modified, discloses:
wherein the first characteristic comprises a fluid density and wherein the second characteristic comprises an optical density (Hsu et al discloses measuring optical density of a fluid sample (figure 5, reference 510; figure 6A, reference 602; figure 6B, reference 628; paragraphs 0005, 0008-0009, and 0032). The disclosure of “optical density of a fluid sample” broadly reads on both “fluid density” and “optical density.” Furthermore, Hsu et al discloses using various other measurements with or instead of optical density for its invention. For example, paragraph 0060 states, “The chassis 308 is provided with a spectrometer 324 to measure the optical density (OD) of formation fluid samples … In other example implementations in which measurements (e.g., density measurements, NMR measurements, resistivity measurements, capacitance 

With respect to claim 8, Hsu et al, as modified, discloses:
wherein the first characteristic comprises a first optical density corresponding to optical measurements using a first wavelength of light, and the second characteristic comprises a second optical density corresponding to optical measurements using a second wavelength of 

With respect to claim 9, Hsu et al, as modified, discloses:
wherein the first characteristic comprises fluid conductivity (Hsu doesn’t explicitly use the phrase "fluid conductivity," but Hsu et al discloses using various other measurements with or instead of optical density for its invention. For example, paragraph 0060 states, “The chassis 308 is provided with a spectrometer 324 to measure the optical density (OD) of formation fluid samples … In other example implementations in which measurements (e.g., density measurements, NMR measurements, resistivity measurements, capacitance measurements, etc.) other than or in addition to OD measurements are used …” Paragraph 0068 states, “For example, if the controller 332 (FIG. 3A) stores OD measurement values from the spectrometer 324 or any other types of measurement values (e.g., NMR values, density values, resistivity values, capacitance values, etc.) …” Please note also the context in which the applicant’s specification discloses “fluid conductivity.” Paragraph 0017 of the applicant’s specification states, “In the case of sampling water-based formation fluid (e.g., connate water), the characteristics may include, for example, resistivity (or conductivity), fluid density, optical density, and/or the like.” 
and the second characteristic comprises fluid density (Hsu et al discloses measuring optical density of a fluid sample (figure 5, reference 510; figure 6A, reference 602; figure 6B, reference 628; paragraphs 0005, 0008-0009, and 0032). The disclosure of “optical density of a fluid sample” reads on the claimed “fluid density.”)

With respect to claim 10, Hsu et al, as modified, discloses:
wherein the reservoir fluid comprises oil (Hsu paragraph 0003)

With respect to claim 11, Hsu et al, as modified, discloses:
wherein the reservoir fluid comprises water (Hsu paragraph 0003)

With respect to claim 12, Hsu et al, as modified, discloses:
wherein the linear trend comprises a build-up trend or a build-down trend (Hsu figures 11A-11E)

With respect to claim 13, Hsu et al, as modified, discloses:
determining that the linear trend is exhibited by the relationship between the first characteristic of the formation fluid extracted from the formation and the second characteristic of the formation fluid extracted from the formation across at least a threshold period of time (Hsu figure 10; paragraph 0019; note “period of time”)

With respect to claim 14, Hsu et al, as modified, discloses:
determining that the linear trend is exhibited by the relationship between the first characteristic of the formation fluid extracted from the formation and the second characteristic of the formation fluid extracted from the formation across at least a threshold volume of pumping (Hsu figure 9; paragraphs 0008-0009; “determining a linear relationship between the logarithmic derivative data and fluid pumpout volume data.”)

With respect to claim 15, Hsu et al, as modified, discloses:
acquiring downhole data (Hsu paragraph 0068)
identifying, in real-time, the relationship between the first characteristic of the formation fluid extracted from the formation and the second 
displaying, in real-time in a graphical user interface, a cross-plot of the relationship between the first characteristic of the formation fluid extracted from the formation and the second characteristic of the formation fluid (Hsu paragraph 0105; "The curve plots ... are graphical representations …” Graphical user interfaces are suggested by the various figures shown.) 

Claim 21 is rejected under the same basis as the rejections for claims 1 and 6 above.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-15, and 21 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smits (US Pat 9752432) discloses a method of formation evaluation with cleanup confirmation.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        05/07/21